Exhibit 10.22

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 24th day of October, 2005, by and between Silicon Valley Bank
(“Bank”) and California Micro Devices Corporation, a California corporation
(“Borrower”) whose address is 490 N. McCarthy Boulevard #100., Milpitas,
California 95035.

 

RECITALS

 

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of September 29, 2004,(as the same may from
time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

 

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Continuation of Effectiveness of Loan Agreement. Notwithstanding the maturity
of the Loan Agreement on the Revolving Maturity Date, the parties hereto agree
that the Loan Agreement has not terminated, but remains in full force and
effect, and the rights and obligations of Bank and Borrower thereunder continue
without interruption.

 

3. Amendments to Loan Agreement.

 

3.1 Section 2.3 (Interest Rate, Payments). The second sentence of Section 2.3(b)
of the Loan Agreement is amended and replaced in its entirety with the
following: “Interest due on the Committed Revolving Line is payable on the 27th
day of each month.”



--------------------------------------------------------------------------------

3.2 Section 13 (Definitions). The definition of “Revolving Maturity Date” set
forth in Section 13.1 to the Loan Agreement is amended and replaced in its
entirety as follows:

 

“Revolving Maturity Date” is September 27, 2006.

 

4. Limitation of Amendments.

 

4.1 The amendments set forth in Section 3, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

5.3 The organizational documents of Borrower delivered to Bank on September 29,
2004 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

 

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;



--------------------------------------------------------------------------------

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

 

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of a loan fee in an amount equal to $10,000.

 

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

      BORROWER Silicon Valley Bank   California Micro Devices Corporation By:  

/s/ NINA DAVIES

--------------------------------------------------------------------------------

  By:  

/s/ ROBERT V. DICKINSON

--------------------------------------------------------------------------------

Name:   Nina Davies   Name:   Robert V. Dickinson Title:   Relationship Manager
  Title:   President & CEO